Willson, Judge.
Since this appeal was taken the “Local Option Law,” for a violation of which the judgment of conviction was had, has ceased to be of force in Bosque county, the same having been revoked and set aside by a vote of the people in that county, at an election held as provided by law.
Under repeated decisions of this court the judgment of conviction cannot therefore be enforced, and the same is reversed and the prosecution is dismissed.

Reversed and dismissed.

Opinion delivered June 20, 1883.